DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baudouin et al. (US 2014/0130270), henceforth known as Baudouin.
Baudouin teaches the article of footwear [Paragraph 37; Fig. 2-100] as claimed including a knitted component ((130), [0042]; Fig. 2) including an instep area (Figs. 2 and 3); and a strap (140) covering over the knitted component in the instep area, wherein the strap (140) includes an inner side ([0042, 43,44]; Figs. 2, 3, 8, 7A); wherein the knitted component comprises: a knit tab portion [Paragraphs 41,91; Fig. 3-12]; a ribbing structure in at least the instep area and comprising at least two ribbing members (133) ([0049]; Fig, 2,3, 7A); and a base portion positioned between the at least two ribbing members [Fig.7A]; and wherein the inner side (of the strap) comprises an engagement member (concave and convex portions of 140 contacting 133 and portions between ribbing members 133) in contact with the ribbed portion [Paragraphs 44, 70; Fig. 7A]. Regarding claim 2, the knit tab (127) or tongue portion is secured to the strap. 

Regarding claim 3, the ribbed portion includes a tubular rib structure as seen in figure 7A. Regarding claim 4, the tubular rib structure includes a hollow enclosure, and an elongated support member (132) is within the hollow enclosure as seen in figure 7A. Regarding claim 5, the strap is formed of a first material and the knitted component is formed of a second material, where the first material (knit material) is different from the second material (thermoplastic polymer skin). Regarding claim 6, the engagement member protrudes out and is positioned between at least two ribbing members comprising the ribbing structure when the strap is secured to the knitted component as seen at least in figure 7A. Regarding claim 7, the engagement member is an inverted shape and covers over at least one ribbing member comprising the ribbing structure when the strap is secured to the knitted component via bonding as seen in figure 7A. Regarding claim 14, the knitting component further includes a mesh portion in a forefoot area given that that knitting inherently produces a mesh.  Regarding claim 15, the strap is formed of a neoprene material. Regarding claim 16, the strap is an additional knitted layer over the knitted component.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin et al. (US 2014/0130270).
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/  Primary Examiner, Art Unit 3732                                                                                                                                                                                                       


ldw